Title: To Alexander Hamilton from Edward D. Turner, 1 November 1799
From: Turner, Edward D.
To: Hamilton, Alexander


          
            Sir
            Fort Fayette Novr 1. 1799
          
          A Letter from you, arrived here a few days since for Lieut Wilson of the 2d Regt. from the improbability of its shortly reaching him, and to prevent any supposed remissness in his not complying with any order it may contain, I have thought proper to inform you of his being at Detroit.
          Lieut Thompson the late Pay Master to the 2d Regt. being so ill as not to be able to go on with the Pay of the Troops, and the opportunity to Michilimackinac wearing away with the season, I took the liberty of Ordering Lieut Wilson (who was here,) on with the Money—on his arrival at Detroit he received the Orders of Lieut Coll. Hamtramck
          I am Sir with the greatest Respect your Humble Servt
          
            Edwd. D. Turner
            Capt. 2d Regt Infantry
          
          Major Genl Hamilton
        